By the Court.

Lumpkin, J.
delivering the opinion.
¶1.] We have examined the record in this case carefully, •and can detect no error in the judgment of the Circuit Court. The plaintiff in mandamus presents his note and order, and thus makes out his case. The. defendant insists that a mistake was made in -the settlement of the 23d of March, 1845, .between Rogers and the newly elected Court, and specifies wherein the mistake consists. Thus admitting a prima fame case, he assumes the burden of showing it to be founded in error. And this he proposed to do by the Treasurer’s book, the entries therein, together, with the explanatory evidence which was offered. The settlement of 1845 which is assailed, must have been predicated upon these data. How .else, could it be successfully attacked but by overhauling the evidence upon which it was made ? To our minds, it is almost certain that Rogers must have been twice credited with ■the draft for-.$477 614, dated 16th May, 1838, and the other for $316 34, bearing date the 8th of June, 1839.
Be this as it may, we hold that the evidence was properly submitted to the Jury ;. and we are unable to find, after scrutinizing the proof closely, that the verdict _was strongly against the weight of evidence. On the contrary, we must, in candor, say that the finding was in accordance with the proof, as we understand the facts.
[2.] We see no objection to the admissibility of Wood’s testimony. He was not a party to the record, although he /signed the note as a Justice of the Inferior Court. The case *631is against Appleton Mandeville, as County Treasurer. Wood* is not liable for cost, neither will he be gainer or loser by the - event of the suit.
[3.] It is complained that the Court allowed the return made by the Justices of the Inferior Court to a previous mandamus sued out by Rogers to be read to the Jury. Mandeville adopted it and made it a part of his sworn return, and" in this way it became properly a part of the pleadings and. evidence in the case.